GIDEON, J.
(dissenting). I concur with Mr. Justice FRICK that the compensation allowed counsel for respondent by the district court is, if not unreasonable, too much, and ought to be reduced by this court.
If the opinion of this court in Blair v. Blair, 40 Utah, 306, 121 Pac. 19, 38 L. R. A. (N. S.) 269, Ann. Cas. 1914D, 989, is to be accepted as a binding precedent, $500 would be a liberal fee for all services both in the district court and in this court. This court is clearly within its rights, if upon an examination of a record in divorce proceedings it appears that either party is entitled to relief, to direct that a judgment to that effect be entered. As I read the opinion of the Chief Justice the appellant is to be condemned and punished (1) for having the consideration and gallantry to accept all blame for the trouble with his wife — a rather commendable thing to do, and not unusual, regardless of the real facts; (2) because he had the honesty, coupled with probably brutal frankness, to speak the truth to his wife about his sentiments toward her. There are no children] issue of this marriage. Society is not, therefore, vitally interested whether the parties are divorced or not. No doubt appellant is not blameless. That is equally true of the respondent. The facts of this record are such that, if the court was of the opinion that a divorce ought not to be granted appellant, it should have, in my judgment, denied any relief under the counterclaim. The statute authorizing a decree for separate maintenance is to all intents and purposes a penal statute. , It gives a wife relief by imposing a penalty on the husband for his wrongdoing without granting him any corresponding relief. A judgment for support and separate maintenato.ee is a life sentence, or at least that seems to be the intent of the statute.
For the reasons indicated,.. I withhold my assent to the order affirming the judgment of the district court.